                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                        IN THE UNITED STATES DISTRICT COURT                              January 22, 2019
                                                                                        David J. Bradley, Clerk
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

ROBERT L. MCCLENDON,                              §
                                                  §
                        Plaintiff,                §
                                                  §
VS.                                               §   CIVIL ACTION NO. H-15-2664
                                                  §
UNITED STATES OF AMERICA,                         §
                                                  §
                        Defendant.                §

                                MEMORANDUM AND OPINION

         In this tax-refund case, the government asserted a counterclaim against Richard T. Stephen,

Jr., for the unpaid balance of a tax assessment levied against him and Dr. Robert L. McClendon.

(Docket Entry Nos. 15, 16, 17).        The government moved for summary judgment on the

counterclaim. (Docket Entry No. 66). Stephen has not responded. Based on the pleadings, motion,

record, and applicable law, the government’s motion is granted. The reasons are explained in detail

below.

I.       Background

         The facts are largely undisputed. Dr. McClendon founded Family Practice Associates of

Houston, a professional medical association, in 1979. (Id. at 1, 3). Stephen was the chief financial

officer of Family Practice from 1995 to 2009. (Docket Entry No. 66-4 at 9: 12–20, 31: 8–9).

Stephen ran Family Practice’s day-to-day operations, managed Family Practice’s finances,

controlled the company’s bank accounts, was responsible for preparing and filing payroll-tax

returns, maintained Family Practice’s books and records, paid creditors and determined the order

of payment, and was authorized to hire and fire employees. (Docket Entry No. 66-3; Docket Entry


                                                  1
No. 66-4 at 9–10, 14–16, 19–20, 23, 40; Docket Entry No. 66-6 at 2–5)

        Family Practice began to accumulate tax debt in 2003. (Docket Entry No. 66-4 at 10:

10–16). By 2009, Family Practice owed over $11 million in employee payroll taxes. (Docket Entry

No. 66 at 1). Stephen knew of Family Practice’s failure to file corporate tax returns or to make

federal-tax deposits. (Docket Entry No. 66-4 at 10: 5–22, 16: 8–18; Docket Entry No. 66-6 at 2–3).

From 2003 to 2009, Stephen paid Family Practice’s creditors, other than the government, after

learning of the unpaid tax debt. (Docket Entry No. 66-4 at 19: 9–23; Docket Entry No. 66-6 at 2).

        In 2011, the Internal Revenue Service assessed $4,323,343.70 in trust-fund-recovery

penalties against Stephen under 26 U.S.C. § 6672, alleging that he was liable for Family Practice’s

failure to pay federal payroll taxes from July 2003 to December 2008.1 (Docket Entry No. 66 at 1).

The government also assessed penalties against Dr. McClendon who, after paying a nominal portion

of the assessment, sued the government for a refund of the amount paid and an abatement of the

penalties. (Docket Entry No. 1). The government counterclaimed against Dr. McClendon and

Stephen to recover the assessments. (Docket Entry Nos. 5, 17).

        After discovery, the government moved for summary judgment on the counterclaim against

Stephen. (Docket Entry No. 66). The government argues that the undisputed facts show that

Stephen is liable under § 6672 to pay the trust-fund-recovery penalties because he was a

“responsible person” who “wilfully” failed to deposit Family Practice’s payroll taxes. (Id. at 2–3).

Stephen failed to respond to the government’s motion.




        1
        In 2013, Stephen pleaded guilty in Texas state court to three counts of felony theft of money that
he embezzled from Family Practice. (Docket Entry No. 66 at 4).

                                                    2
II.     The Standard of Review

        “Summary judgment is appropriate only if there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” Vann v. City of Southaven, Miss., 884

F.3d 307, 309 (5th Cir. 2018) (quotation omitted); see also FED. R. CIV. P. 56(a). “A genuine

dispute of material fact exists when the ‘evidence is such that a reasonable jury could return a

verdict for the nonmoving party.’” Burrell v. Prudential Ins. Co. of Am., 820 F.3d 132, 136 (5th Cir.

2016) (quoting Savant v. APM Terminals, 776 F.3d 285, 288 (5th Cir. 2014)). The moving party

“always bears the initial responsibility of informing the district court of the basis for its motion, and

identifying those portions of [the record] which it believes demonstrate the absence of a genuine

issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

        “Where the non-movant bears the burden of proof at trial, ‘the movant may merely point to

the absence of evidence and thereby shift to the non-movant the burden of demonstrating . . . that

there is an issue of material fact warranting trial.’” Kim v. Hospira, Inc., 709 F. App’x 287, 288 (5th

Cir. 2018) (quoting Nola Spice Designs, L.L.C. v. Haydel Enters., Inc., 783 F.3d 527, 536 (5th Cir.

2015)). While the party moving for summary judgment must demonstrate the absence of a genuine

issue of material fact, it does not need to negate the elements of the nonmovant’s case. Austin v.

Kroger Tex., L.P., 864 F.3d 326, 335 (5th Cir. 2017). A fact is material if “its resolution could affect

the outcome of the action.” Aly v. City of Lake Jackson, 605 F. App’x 260, 262 (5th Cir. 2015)

(citing Burrell v. Dr. Pepper/Seven UP Bottling Grp., Inc., 482 F.3d 408, 411 (5th Cir. 2007)). “If

the moving party fails to meet [its] initial burden, the motion [for summary judgment] must be

denied, regardless of the nonmovant’s response.” Pioneer Expl., L.L.C. v. Steadfast Ins. Co., 767


                                                   3
F.3d 503, 511 (5th Cir. 2014) (quoting Kee v. City of Rowlett, Tex., 247 F.3d 206, 210 (5th Cir.

2001)).

          “When the moving party has met its Rule 56(c) burden, the nonmoving party cannot survive

a summary judgment motion by resting on the mere allegations of its pleadings.” Duffie v. United

States, 600 F.3d 362, 371 (5th Cir. 2010); see Forsyth v. Barr, 19 F.3d 1527, 1533 (5th Cir. 1994)

(“Needless to say, unsubstantiated assertions are not competent summary judgment evidence.”). The

nonmovant must identify specific evidence in the record and articulate how that evidence supports

that party’s claim. Willis v. Cleco Corp., 749 F.3d 314, 317 (5th Cir. 2014). “This burden will not

be satisfied by ‘some metaphysical doubt as to the material facts, by conclusory allegations, by

unsubstantiated assertions, or by only a scintilla of evidence.’” Jurach v. Safety Vision, LLC, 642

F. App’x 313, 317 (5th Cir. 2016) (quoting Boudreaux v. Swift Transp. Co., 402 F.3d 536, 540 (5th

Cir. 2005)). The court draws all reasonable inferences in the light most favorable to the nonmoving

party. In re Katrina Canal Breaches Litig., 495 F.3d 191, 205–06 (5th Cir. 2007).

III.      Analysis2

          Businesses must withhold from employees’ earnings the amount each employee owes for

federal social security and income taxes. 26 U.S.C. §§ 3102(a), 3402(a). Employers hold the funds

“in trust” for the government. 26 U.S.C. § 7501(a). “Such funds, which are remitted to the

government on a quarterly basis, are for the exclusive use of the United States and are not available



          2
          The summary judgment evidence includes: the declaration of Jon Fisher, the trial attorney assigned
to this case from the Department of Justice, Tax Division, Southwestern Civil Trial Section, (Docket Entry
No. 66-1); the signature card for Family Practice’s account with Southern National Bank of Texas, (Docket
Entry No. 66-3); Stephen’s deposition testimony, (Docket Entry No. 66-4); certified Forms 4340 of the trust-
fund-recovery penalties assessed against Stephen, (Docket Entry No. 66-5); Stephen’s responses to the
government’s request for admissions, (Docket Entry No. 66-6); and the first pages of Family Practice’s bank
statements for its account with Prosperity Bank, (Docket Entry No. 66-7).

                                                     4
to cover operational or business expenses.” Verret v. United States, 542 F. Supp. 2d 526, 533 (E.D.

Tex. 2008) (citing 26 U.S.C. §§ 3102(b), 3403, 7501(a)). “[T]he funds accumulated during the

quarter can be a tempting source of ready cash to a failing corporation beleaguered by creditors.”

Slodov v. United States, 436 U.S. 238, 243 (1978). “Failing to withhold or remit the funds can result

in civil and criminal penalties.” McClendon v. United States, 892 F.3d 775, 782 (5th Cir. 2018)

(citing 26 U.S.C. §§ 6672, 7202)).

       The government seeks to recover the penalties assessed against Stephen under § 6672, which

provides:

       Any person required to collect, truthfully account for, and pay over any tax imposed
       by this title who willfully fails to collect such tax, or truthfully account for and pay
       over such tax, or willfully attempts in any manner to evade or defeat any such tax or
       the payment thereof, shall, in addition to other penalties provided by law, be liable
       to a penalty equal to the total amount of the tax evaded, or not collected, or not
       accounted for and paid over.

26 U.S.C. § 6672(a). Instead of punishing the business entity, § 6672 penalizes “officer[s] or

employee[s who are] under a duty to” collect, account for, and pay the tax. 26 U.S.C. § 6671(b).

To establish liability, the government must prove that the officer or employee “is a ‘responsible

person’ who ‘willfully’ failed to pay over the withheld taxes.” Barnett v. I.R.S., 988 F.2d 1449,

1453 (5th Cir. 1993) (quoting Turnbull v. United States, 929 F.2d 173, 178 (5th Cir. 1991)).

       “In § 6672(a) cases, once the [g]overnment offers an assessment into evidence, the burden

of proof is on the taxpayer to disprove his responsible-person status or willfulness.” Id. (citing

Morgan v. United States, 937 F.2d 281, 285 (5th Cir. 1991)). “This rule applies when,” as here, “the

[g]overnment [seeks] to convert the assessment into a judgment.” McClendon, 892 F.3d at 783.

       A.      Stephen is a “Responsible Person”

       The Fifth Circuit “generally takes a broad view of who is a responsible person under §


                                                  5
6672.” Gustin v. I.R.S., 876 F.2d 485, 491 (5th Cir. 1989). Responsibility “is determined by looking

to one’s status within a corporation—that is, one’s duty and authority to withhold and pay taxes.”

Barnett, 988 F.2d at 1454. It “does not require knowledge that one has that duty and authority.”

Id. Because responsibility does not turn on actual knowledge, an individual “may be a responsible

person . . . even though he does not know that withholding taxes have not been paid, and he does

not cease to be a responsible person merely by delegating the responsibility to others.” Id. at

1454–55. Indicia of responsible-person status, none of which is dispositive, include whether the

individual: (1) “is an officer or member of the board of directors”; (2) “owns a substantial amount

of stock in the company”; (3) “manages the day-to-day operations of the business”; (4) “has the

authority to hire or fire employees”; (5) “makes decisions as to the disbursements of funds and

payment of creditors”; and (6) “possesses the authority to sign company checks.” Id. at 1455.

       While one individual might have more power than other directors, officers, or employees to

withhold and pay taxes, “[t]here may be—indeed, there usually are—multiple responsible persons

in any company.” Id. The question is “whether the person had the effective power to pay the taxes.”

McClendon, 892 F.3d at 783 (quotation omitted). The issue here is whether Stephen did, or “by

virtue of his position in [Family Practice], could have had[,] ‘substantial’ input into such decisions.”

Barnett, 988 F.2d at 1455.

       The government argues that Stephen is a “responsible person” under § 6672 because, during

the period at issue, he was Family Practice’s chief financial officer. (Docket Entry No. 66 at 9).

According to the government, “[i]n that role, he was an authorized check signer . . . and he was

responsible for preparing and filing” corporate tax returns. (Id.). The government contends that

Stephen concedes that he “was supposed to withhold and pay over the [payroll] taxes,” and that “he



                                                   6
had the authority to decide which creditors of Family [Practice] got paid.” (Id.). The government

argues that Stephen also admits that he managed the business’s daily operations and could hire and

fire employees. (Id.).

        Because the government submitted certificates of assessments showing the penalties levied

against Stephen, (Docket Entry No. 66-5), he must raise a factual dispute material to his responsible-

person status to survive summary judgment. Barnett, 988 F.2d at 1453. Stephen did not respond

to the government’s motion. A review of the record fails to identify a factual dispute material to

determining whether Stephen is a “responsible person” under § 6672 during the period at issue. Id.;

Dowdy v. United States, 564 F. Supp. 2d 628, 635–36 (E.D. Tex. 2005) (an individual was liable

under § 6672 for failing to “present any evidence contradicting that he . . . was a responsible party”).

        The record evidence confirms that Stephen met five of the Barnett factors from July 2003

to December 2008, and that he had effective power to pay the tax. Rogers v. United States, No. H-

13-3544, 2015 WL 1472342, at *4 (S.D. Tex. Feb. 11, 2015) (“[T]he Fifth Circuit has been clear

that . . . the presence of one or more Barnett factors often indicates that an individual has actual

authority to pay the taxes.”). In deposition testimony and responses to interrogatories, Stephen

concedes that he was Family Practice’s chief financial officer, managed the company’s daily affairs,

had the authority to hire and fire employees, paid creditors and determined the order of payment,

was an authorized signatory on Family Practice’s accounts, and was responsible for payroll and

filing corporate tax returns. (Docket Entry No. 66-3; Docket Entry No. 66-4 at 9–10, 14–16, 19, 23,

39–40; Docket Entry No. 66-6 at 2–5). Stephen admits that he determined Family Practice’s

financial policy and knew of the business’s failure to satisfy its tax obligations. (Docket Entry No.

66-4 at 10: 5–22, 16: 8–18, 23: 15–16; Docket Entry No. 66-6 at 2–3). These undisputed facts show



                                                   7
that, as a matter of law, Stephen was a “responsible person” during the period at issue. See Arriondo

v. United States, 196 F. Supp. 3d 708, 720–21 (S.D. Tex. 2016).

        B.      Stephen was “Willful”

        Responsible-person status is necessary, but not sufficient, to establish liability under § 6672.

Liability attaches only if the responsible party’s failure to pay taxes was willful. 26 U.S.C.

§ 6672(a); see Barnett, 988 F.2d at 1457. “Willfulness under § 6672 requires only a voluntary,

conscious, and intentional act, not a bad motive or evil intent.” McClendon, 892 F.3d at 783

(quoting Barnett, 988 F.2d at 1457). It “may be proved by evidence that the responsible person (1)

had actual knowledge that the business was delinquent on its withholding taxes but (2) used the

business’s unencumbered funds to pay the business’s non-[Internal Revenue Service] creditors

anyway.”3 Id.; see Barnett, 988 F.2d at 1457 (“A considered decision not to fulfill one’s obligation

to pay the taxes owed, evidenced by payments made to other creditors in the knowledge that taxes

are due, is all that is required to establish willfulness.”); Rogers, 2015 WL 1472342, at *7 (“Once

a responsible individual knows that a company has unpaid withholding tax liabilities, he is required

to use available funds to make up the unpaid taxes.”).

        The Fifth Circuit has broadly defined “creditors.” For example, a responsible person’s

decision to pay salaries, utilities, rent, and outstanding loans after learning of the business’s unpaid

tax obligation shows willfulness. See Turnbull, 929 F.2d at 180. And “a responsible person who

is found to have acted willfully for at least one quarter is a willful actor for preceding quarters, even



        3
          Willfulness can also be proved by showing that “the responsible person act[ed] with reckless
disregard of a known or obvious risk that the trust funds [would] not be remitted to the Government.”
McClendon, 892 F.3d at 783 (quoting Mazo v. United States, 591 F.2d 1151, 1155 (5th Cir. 1979)). Because
the government did not claim that Stephen recklessly disregarded the risk that Family Practice’s payroll tax
would not be paid, the court does not address this theory.

                                                     8
if he was unaware of the unpaid payroll tax liability in those earlier quarters.” Arriondo, 196 F.

Supp. 3d at 724; see Turnbull, 929 F.2d at 180; Wood v. United States, 808 F.2d 411, 416 (5th Cir.

1987); Mazo, 591 F.2d at 1155–56.

       “Encumbered funds” that fall outside the reach of § 6672 are “subject to restrictions imposed

by a creditor holding a [higher] security interest in the funds . . . claimed by the” Internal Revenue

Service. Barnett, 988 F.2d at 1458 (quoting Honey v. United States, 963 F.2d 1083, 1090 (8th Cir.

1992)). “[T]hose restrictions preclude a taxpayer from using the funds to pay the trust fund taxes.”

Id. Section 6672 liability “is limited to the amount of ‘available, unencumbered funds deposited into

[the business’s] bank accounts after [the responsible person] became aware that the accrued

withholding taxes were due.’” McClendon, 892 F.3d at 783 (quoting Barnett, 988 F.2d at 1459).



       The record includes undisputed evidence of the unpaid trust-fund-recovery assessments that,

according to the government, subject Stephen to § 6672 liability. See Barnett, 988 F.2d at 1453;

(Docket Entry No. 66-5). The government argues that Stephen’s failure to pay was willful because

he was aware of the duty to withhold, account for, and deposit the payroll taxes; knew that Family

Practice failed to satisfy its tax obligation in 2003; and signed checks to pay Family Practice’s

creditors—other than the Internal Revenue Service—after learning of the company’s unpaid tax

debt. (Docket Entry No. 66 at 11).

       Stephen fails to identify or submit evidence raising a genuine factual dispute material to

determining that he willfully failed to pay. The government’s motion cites to deposition testimony,

responses to interrogatories, and bank statements showing that Stephen knew of Family Practice’s

tax debt since 2003 and, after that, paid creditors other than the Internal Revenue Service. Instead



                                                  9
of rebutting the government’s argument or citing to the record, Stephen did not respond.



       A review of the government’s evidence shows that Stephen willfully failed to pay the taxes

owed. Stephen admits that he knew of the duty to pay the payroll taxes and was responsible for

Family Practice’s payroll. (Docket Entry No. 66-4 at 10: 6–19, 39: 4–11). He also admits that he

paid creditors other than the Internal Revenue Service. (Docket Entry No. 66-4 at 19: 9–23; Docket

Entry No. 66-6 at 2). The summary judgment evidence demonstrates that he made those payments

during the period at issue. (Docket Entry No. 66-6 at 2; Docket Entry No. 66-7). Because Stephen

was aware of the unpaid tax debt, could have paid it, and made payments to creditors other than the

Internal Revenue Service, there is no genuine factual dispute material to finding that his failure to

satisfy the company’s tax obligation from July 2003 to December 2008 was willful.

IV.    Conclusion

       The court grants the government’s motion for summary judgment. (Docket Entry No. 66).

Because Richard Stephen was a responsible person who willfully failed to pay Family Practice’s

payroll taxes from July 2003 to October 2008, he is indebted to the United States for $4,323,343.70

as of August 27, 2012, plus prejudgment and postjudgment interest.

               SIGNED on January 22, 2019, at Houston, Texas.


                                               ______________________________________
                                                     Lee H. Rosenthal
                                                Chief United States District Judge




                                                 10
